DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Notice to Applicant
In response to the communication received on 09/20/2021, the following is a Non-Final Office Action for Application No. 16466290.    

Status of Claims
Claims 1-3, 5, and 7-20 are pending.
Claims 4 and 6 are cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 20180012310 A1) hereinafter referred to as Fox in view of Abdelwahab et al. (US 20170249359 A1) hereinafter referred to as Abdelwahab.  

Fox teaches:
Claim 1. A method comprising: 
receiving oilfield operational plan information; determining oilfield operational plan actions based at least in part on the oilfield operational plan information by implementing a combinatorial solver to search a state space (¶0159 During the planning stages, the balance of a number of expected trip-out operations versus an ideal rate of penetration can be set. Here additional external solvers may be employed to define when during the process a trip-out operation is best scheduled. Constantly drilling at a higher rate of penetration will result in more trip-outs, since the rate of wear will be higher. Complete extraction of the drill string to carry out the trip-out operation to replace the drill bit is a costly and time consuming exercise and so it is generally desirable to minimise these operations.); 
partitioning the search of the state space by implementing a logical solver that receives from the combinatorial solver contextual information as to an operational state and a query for a corresponding one of the oilfield operational plan actions, wherein, in response, the logical solver determines and returns an answer to the query to the 15combinatorial solver and wherein the logical solver comprises inference rules for context dependent application of the answer to one or more other oilfield operational plan actions as a side effect of performance of the one of the oilfield operational plan actions; based at least in part on the determining and the partitioning, outputting an oilfield operational plan as a digital plan that specifies at least one 20control action for oilfield equipment; and responsive to performance of at least one of the at least one control action, calling for re-planning of the digital plan via implementation of the combinatorial solver and the logical solver, wherein implementation of the logical solver expedites re-planning (¶0119 The automated planner develops a plan for execution by a controller, while the plan of the present disclosure builds greater independence and flexibility into the plan than prior planning systems. Prior automated planning systems generally create a list of tasks to be completed at particular times, possibly incorporating certain preconditions for a set action to be executed, but no flexibility in when an action can be started is defined in prior plans. This means that if a certain task is not completed by the defined time for the next task to take place, then the plan is deemed to have failed and re-planning is necessary. ¶0162 A planning module 92 may also be included, to allow the device 90 to create plans for the controller module to execute as necessary. Auxiliary solvers may be included, to carry out certain auxiliary processing functions, such as the determination of bit wear vs. rate of penetration discussed in the present disclosure, during the planning procedure. Domain data may be stored, which can be fed to the planner and/or the controller in order to allow the plan to be developed and executed with an awareness of the parameters associated with the construction domain in question. ¶0173 The task of an automated planner is to construct the plan to achieve the end well construction goal, such as that of drilling a stand described above, based upon a set of initial conditions and using actions available to it as defined in the description of the domain in which the plan will be executed. The plan output produced by the planner in the present disclosure aims to contain sufficient information to identify what conditions must be met for it to be deemed an action has either failed or succeeded. This can be achieved by inclusion in the plan of the authorising preconditions, the confirming conditions and the failure conditions all described above. These can generally be termed monitoring conditions. The aim of the present disclosure is therefore to enable to output of a plan in a form that can be interpreted and executed based upon the defined predecessors and conditions. ¶0187 Rules can be defined for choosing a particular pre-set plan out of a set of chosen pre-set plans. For example, a pre-set plan may be a plan for shutting the well. A rule may be set to execute the pre-set plan for shutting the well when automatic system checks, such as self-consistency system checks, fail or fail a repeated pre-set number of times.).

implementing a combinatorial solver… partitioning the search of the state space by implementing a logical solver that receives from the combinatorial solver contextual information as to an operational state and a query for a corresponding one of the … plan actions as a side effect of performance of the one of the oilfield operational plan actions (¶¶0152-0153 All four Solver methods can be characterized by the following features and are therefore significantly different from the method according to the invention presented below: 1. They are an example of the application of Tarski's semantic truth concept to formulas of mathematical logic. In principle, this understanding prescribes that variables exist separately from their meanings or values. These meanings are substituted in the formulas, so that these are satisfied. Thus, variables (and their corresponding literals) are considered containers, which do not allow structural information to be derived from the data stored in them… ¶¶0158-0160 a solver method is known that corresponds to the classical truth table method. It differs from the above-described methods in points 4 and 5 as follows: 1. An integral part of the method is the construction of the entire exponential space of all combinations of variable values. After this space has been constructed, one can efficiently determine whether or not a particular variable assignment for the respective formula results in ‘true’. 2. This efficient determination, unlike all other methods, does not use the replacement in the original formula, but the simple search in the generated space, i.e., in the truth table. This makes it possible to find the truth-value of the instantiated formula without using the classical logical operators (AND, OR, NOT), since the full extension of these operators, applied to the logical values ‘true’ and ‘false’, is already materialized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the efficient method for logical completion of a deductive catalogue used for general constraints treatment in extended relational database concept of Abdelwahab with the system for creating and executing a well construction/operation plan of Fox for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Fox ¶0009 teaches that it is desirable to optimize overall drilling operation and maximize efficiency and decrease overall costs; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Fox at least the above cited paragraphs, and Abdelwahab at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the efficient method for logical completion of a deductive catalogue used for general constraints treatment in extended relational database concept of Abdelwahab with the system for creating and executing a well construction/operation plan of Fox.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Fox teaches:
Claim 2. The method of claim 1 wherein the combinatorial solver comprises a Planning Domain Description Language (PDDL) solver (¶0068 The method of the disclosure may include executing a plan using a continuous model of time, so that, in place of prior art methods, in which discrete actions are scheduled based upon discrete timings and discrete criteria, the execution of actions in the method of the disclosure is controlled based upon continuous assessment and monitoring of changes affecting the start or continued execution of actions initiated during the carrying out of the plan. Working from a model of the drilling domain, modelled in a modelling language such as PDDL+, a plan used in the method of the disclosure is constructed automatically by a hybrid planning system.).

Fox teaches:
Claim 3. The method of claim 1 wherein the logical solver comprises an answer set problem solver (¶0004 The process known as automated planning defines a framework to describe the physical world associated with a goal .

Fox teaches:
Claim 5. The method of claim 1 wherein the implementing the logic solver comprises determining a consequence of implementation of at least one of the oilfield operational plan actions (¶¶0024-0027 The pre-set plan may comprise events relating to actions normally used by the automated planner, wherein: one or more of: the list of any events in the plan which must precede the event; an action to which the event relates; and one or more of: the at least one authorising precondition; the at least one confirming condition; and the at least one failure condition, is either removed or disregarded or is configured with adjusted parameters, to reduce its likelihood of causing the pre-set plan to fail).

Fox teaches:
Claim 7. The method of claim 1 wherein the oilfield operational plan comprises a well plan (¶0015 In some embodiments, all operations to be performed in the well must be submitted to the planner. This is contrary to current practice where individual operations in the well may be actioned independently. By requiring all operations in the well to be actioned through the well planner, the planner may optimize construction/operation of the well by determining a plan for each operation and by optimizing operating conditions to account for each and all of the desired operations, which may in practice require contrary operating conditions).

Fox teaches:
Claim 8. The method of claim 1 wherein the oilfield operational plan comprises at least one oilfield operational plan action that corresponds to a drilling operation (¶0041 The action or actions in the method may relate to a drilling operation and the first state may be a first drilling state and the goal state may be a second drilling state. In some aspects, actions may be desired operations in the well, such as hydraulic fracturing, managing pressure, .

Fox teaches:
Claim 9. The method of claim 1 comprising: responsive to the performance of the at least one of the at least one control action, receiving real-time oilfield operational plan information during implementation of the oilfield operational plan; and 20 25performing the re-planning to output a revised oilfield operational plan (¶0118 In order to get the system from the construction state illustrated in FIG. 1, to the second construction state illustrated in FIG. 2, it is necessary for a controller to carry out a part of a plan. Plans can be developed manually by a user, or automatically by a computer based planner. In the present disclosure, plans are created by an automated planning system, to have the plan structure described and disclosed herein. ¶0119 The automated planner develops a plan for execution by a controller, while the plan of the present disclosure builds greater independence and flexibility into the plan than prior planning systems. Prior automated planning systems generally create a list of tasks to be completed at particular times, possibly incorporating certain preconditions for a set action to be executed, but no flexibility in when an action can be started is defined in prior plans. This means that if a certain task is not completed by the defined time for the next task to take place, then the plan is deemed to have failed and re-planning is necessary.).

Fox teaches:
Claim 10. The method of claim 9 wherein the real-time oilfield operational plan information comprises sensor information sensed by at least one sensor at a rigsite where the oilfield operational plan is being implemented (¶0161 FIG. 8 shows an apparatus for carrying out the methods of the disclosure. In addition to the same-numbered features described in relation to FIG. 1, the system comprises a drilling block 81, which can be equipped with a motor to drive the drill string, sensors to detect the drilling action, pumps and other components as used in well-known drilling block assemblies). 

Fox teaches:
Claim 11. The method of claim 9 wherein the real-time oilfield operational plan information comprises drilling fluid information (¶0175 A desire having a low level of criticality may be a desire to finish a drilling stand, .

Fox teaches:
Claim 12. The method of claim 1 comprising receiving the digital plan by a computational framework (¶0174 A plan of the disclosure can be delivered as an XML file, which provides a suitable structure for describing the necessary interrelationships, actions and constraints and which can, with suitable interpretation software, be viewed graphically as shown in the figures to assist a user or operator of the planning system to view the output graphically. This can enable the execution of a plan to be monitored by a monitoring individual in real time and it is also possible for minor adjustments to be made to the plan without a full re-planning of the entire activity for reaching the goal having to occur.).

Fox teaches:
Claim 13. The method of claim 12 comprising, based at least in part on the digital plan and via the computational framework, rendering a graphical user interface to a display wherein the graphical user interface specifies the at least one control action for oilfield equipment (¶0174 A plan of the disclosure can be delivered as an XML file, which provides a suitable structure for describing the necessary interrelationships, actions and constraints and which can, with suitable interpretation software, be viewed graphically as shown in the figures to assist a user or operator of the planning system to view the output graphically. This can enable the execution of a plan to be monitored by a monitoring individual in real time and it is also possible for minor adjustments to be made to the plan without a full re-planning of the entire activity for reaching the goal having to occur.).

Fox teaches:
Claim 14. The method of claim 13 comprising controlling at least one piece of the oilfield equipment based at least in part on at least one of the at least one control action for oilfield equipment (¶0178 By using such a higher level of abstraction for the human machine interface, by use of this motivation modelling mechanism, direct influence of human operators on the system can be excluded, to ensure that either inadvertent, or unnecessarily direct, intervention does not cause unnecessary re-planning and down-time for the well construction system in question. In this way, conflicts in motivations of humans and a controller executing the plan can be combined, so that human operators can participate in the decision making process, without breaking the essential constraints of the system being controlled.).

As per claims 15, 16, 17 & 18, 19, 20, the system & NT CRM tracks the method of claims 1, 2-3, 9 & 1, 2-3, 9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 2-3, 9 & 1, 2-3, 9 are applied to claims 15, 16, 17 & 18, 19, 20, respectively.  Fox discloses that the embodiment may be found as a system & NT CRM (Fig. 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the 

/KURTIS GILLS/Primary Examiner, Art Unit 3623